Citation Nr: 0813725	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is insufficient competent medical 
evidence on file to make a decision on the veteran's claim, 
and must therefore remand to afford the veteran another 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  During his personal hearing, the veteran and his 
representative discussed that his disability had worsened 
since 2005.  In this case the veteran was last examined by VA 
in December 2004; consequently, the veteran must undergo 
another examination to determine the current severity of his 
disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(another examination was necessary where appellant complained 
of increased hearing loss two years after his last audiology 
examination).  

Furthermore, the veteran indicated at his hearing that he had 
been in treatment with a private psychologist for four years.  
Two letters from R. Oliver, Ph.D., were associated with the 
claims file but no treatment records from Dr. Oliver were of 
record.  Additionally, the veteran indicated on his claim 
that he received treatment for PTSD at a Vet Center.  The RO 
requested the records from the Vet Center in a November 2004 
letter; however, no records were obtained.  Also associated 
with the claims file are VA outpatient treatment reports 
dated in March 2004.  While this case is in remand status, 
further attempts should be made to obtain records from the 
Vet Center and from Dr. Oliver.  Any additional records 
promulgated by VA should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim for a 
higher initial rating.  With any 
necessary authorization from the 
veteran, the AMC should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran that have not been 
secured previously, including 
records from the Vet Center and Dr. 
Oliver.  The AMC should specifically 
determine whether any additional VA 
records which are not of record have 
been promulgated.  If the AMC is 
unsuccessful in obtaining any 
medical records, it should inform 
the veteran and his representative 
of this and ask them to provide a 
copy of additional medical records 
they may have obtained on their own 
that have not been secured 
previously.  The veteran should be 
specifically asked to submit any 
pertinent information or evidence 
that he may have in his possession.

2.  After the above-requested 
development is accomplished, the AMC 
should arrange for the veteran to 
undergo a VA psychiatric 
examination.  The examiner should 
review the claims file.  All 
necessary tests and studies, 
including appropriate psychological 
studies (if determined to be 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment attributable 
to PTSD.  The report of examination 
should contain a detailed account of 
all manifestations of the disability 
found to be present.  A multi-axial 
assessment should be provided, and a 
thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric code assigned, should be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, the 
AMC should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



